Subject to completion and amendment, dated September 5, 2007 The information in this prospectus supplement is not complete and may be amended.This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS SUPPLEMENT DATED September [●], 2007 (to Prospectus dated September [●], 2007) $[●] Granite Master Issuer plc Issuing Entity $[●] series 2007-3 callable class 1A1 notes $[●] series 2007-3 callable class 2A1 notes $[●] series 2007-3 callable class 3A1 notes $[●] series 2007-3 callable class 1B1 notes $[●] series 2007-3 callable class 2B1 notes $[●] series 2007-3 callable class 1M1 notes $[●] series 2007-3 callable class 2M1 notes $[●] series 2007-3 callable class 2C1 notes The offering in respect of this series 2007-3 comprises the following classes of notes: Class Initial Principal Amount Interest Rate(1) Price to Public per Note Underwriters' Management and Underwriting Fee Underwriters' Selling Commission Net Proceeds to Issuing Entity per Class of Notes Final Maturity Date Class 1A1 $[●] One-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [April 2032] Class 2A1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Class 3A1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Class 1B1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Class 2B1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Class 1M1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Class 2M1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Class 2C1 $[●] Three-month USD LIBOR + [●]% p.a. [●]% [●]% [●]% $[●] [December 2054] Total: $[●] [●]% [●]% $[●] (1) One-month USD LIBOR and three-month USD LIBOR will be determined as described under "Summary – Interest" in this prospectus supplement and "Description of the US Notes – 4. Interest" in the accompanying prospectus. The series 2007-3 callable class 1A1 notes, series 2007-3 callable class 2A1 notes, series 2007-3 callable class 3A1 notes, series 2007-3 callable class 1B1 notes, series 2007-3 callable class 2B1 notes, series 2007-3 callable class 1M1 notes, series 2007-3 callable class 2M1 notes and series 2007-3 callable class 2C1 notes (the "offered notes") are part of the series 2007-3 issuance of notes by Granite Master Issuer plc. Interest on, and principal of, (i) the series 2007-3 class 1A1 notes will be paid monthly on the 17th day of each calendar month, beginning in October 2007, and (ii) all other classes of offered notes will be paid quarterly on the 17th day of each February, May, August and November of each calendar year, beginning in November 2007. You should review and consider the discussion under "Risk factors" beginning on page S-15 in this prospectus supplement and on page 29 of the accompanying prospectus before you purchase any notes. Application will be made to the Financial Services Authority in its capacity as competent authority for the purposes of Part VI of the Financial Services and Markets Act 2000 for the offered notes during the period of twelve months from the date of this prospectus supplement to be admitted to the official list maintained by the UK Listing Authority.Application will also be made to the London Stock Exchange plc for such notes to be admitted to trading on the London Stock Exchange's Gilt Edged and Fixed Interest Market. The offered notes are not insured or guaranteed by any United States, United Kingdom or any other governmental agency or instrumentality.The offered notes are obligations of Granite Master Issuer plc only and are not obligations of any other person or entity.The primary asset securing the offered notes is a loan made by Granite Master Issuer plc to Granite Finance Funding 2 Limited, which in turn is secured by a beneficial interest in a portfolio of residential mortgage loans secured by properties located in England and Wales and Scotland. Northern Rock plc is the sponsor in relation to Granite Master Issuer plc's note issuance program. Granite Finance Funding 2 Limited is the depositor in relation to Granite Master Issuer plc's note issuance program. The offered notes will have the benefit of certain internal credit support, such as the availability of reserve funds and subordination of certain note classes to other note classes as described in the summary of this prospectus supplement and under "Credit structure" and "Risk factors" in the prospectus. The offered notes will also have the benefit of the following derivative instruments: (i) the Funding 2 basis rate swaps entered into between Northern Rock plc, as basis rate swap provider, and Funding 2, and (ii) the issuer swaps to be entered into between the issuing entity and [●], as the issuer swap provider in respect of the offered notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the offered notes or determined that this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The underwriters or affiliates of certain underwriters will pay and subscribe for the offered notes at the price per note stated in the table above.The proceeds (net of management and underwriting fees and selling commissions) to the issuing entity from the sale of the offered notes is expected to be approximately $[●]. Underwriters JPMorgan Lehman Brothers Merrill Lynch & Co. RBS Greenwich Capital . TABLE OF CONTENTS Prospectus Supplement Page Summary S-4 Risk factors S-15 US dollar presentation S-17 Controlled redemption dates S-18 Maturity and repayment considerations S-20 The Funding 2 basis rate swap provider S-22 The issuer swap provider S-23 Underwriting S-24 Legal matters S-32 ANNEX A-1The cut-off date mortgage portfolio A-1-1 ANNEX A-2Characteristics of the United Kingdom residential mortgage market A-2-1 ANNEX BLoan tranches B-1 ANNEX CStart-up loan tranche C-1 ANNEX DStatic pool data D-1 Prospectus Page Overview of prospectus 6 Fees 28 Risk Factors 29 Defined Terms 58 The issuing entity 59 Use of proceeds 61 Northern Rock plc 62 Funding 2 64 The mortgages trustee 65 Holdings 66 GPCH Limited 67 Funding issuing entities 68 The Funding 2 security trustee, note trustee, and the issuer security trustee 69 Affiliations and certain relationships and related transactions of transaction parties 70 Issuance of notes 71 The mortgage loans 76 Certain characteristics of the United Kingdom residential mortgage market 98 The servicer and the administration agreement 104 Assignment of the mortgage loans and related security 115 The mortgages trust 125 The global intercompany loan agreement 143 Cashflows 148 Credit Structure 180 The swap agreements 190 Cash management for the mortgages trustee and Funding 2 195 Cash management for the issuing entity 198 Security for Funding 2's obligations 200 Security for the issuing entity's obligations 205 Description of the trust deed 209 The notes 211 Description of the US notes 216 Material legal aspects of the mortgage loans and the related security 241 Material United Kingdom tax consequences 247 Material United States tax consequences 250 Material Jersey (Channel Islands) tax considerations 255 ERISA considerations 256 Enforcement of foreign judgments in England and Wales 259 United States legal investment considerations 260 Legal matters 261 Underwriting 262 Reports to noteholders 264 Listing and general information 265 Glossary 268 Index of principal terms 294 S-2 Important notice about information presented in this prospectus supplement and the accompanying prospectus We provide information to you about the offered notes in two separate documents that progressively provide more detail: this prospectus supplement and the accompanying prospectus. This prospectus supplement provides the specific terms of the offered notes. The prospectus provides general information about each series and class of notes issued by Granite Master Issuer plc, including information on the mortgages trust and the global intercompany loan which is essential to understanding how principal of and interest on the offered notes is expected to be paid. Most of the information provided in the prospectus does not appear in this prospectus supplement. This prospectus supplement contains information about the series and classes of notes offered hereby that supplements the information contained in the prospectus, and you should rely on that supplementary information in this prospectus supplement for the particular terms of the offered notes. Consequently, you should carefully read both the prospectus and the prospectus supplement before you purchase any of the offered notes. In deciding whether to purchase any offered notes you should rely solely on the information in this prospectus supplement and the accompanying prospectus, including any information incorporated by reference. We have not authorized anyone to give you different information about the offered notes. The information in this prospectus supplement and the accompanying prospectus is only accurate as of the dates on their respective covers. This prospectus supplement may be used to offer and sell the offered notes only if accompanied by the prospectus. Neither this prospectus supplement nor the prospectus contains all of the information included in the registration statement. The registration statement also includes copies of the various material agreements and other documents referred to in this prospectus supplement and the prospectus. You may obtain copies of these documents for review. See "Incorporation by Reference" and "Where You Can Find More Information" in the prospectus. We include cross-references in this prospectus supplement and in the accompanying prospectus to captions in these documents where you can find further related discussions. The preceding Table of Contents and the Table of Contents included in the accompanying prospectus provide the pages on which these captions are located. To facilitate your review of this prospectus supplement we have included definitions of certain defined terms used in this prospectus supplement and the accompanying prospectus under the caption "Glossary" in the accompanying prospectus. We have also included an index of principal terms on page 294 in the accompanying prospectus. The index of principal terms lists the pages where terms used in this prospectus supplement or the accompanying prospectus are first defined. References in this prospectus supplement to "we", "us" or the "issuing entity" mean Granite Master Issuer plc and references to "you" mean potential investors in the offered notes. S-3 Summary This summary highlights selected information from this prospectus supplement and does not contain all of the information you may need to make an informed investment decision. To understand all of the terms of an offering of the offered notes, you should read this entire prospectus supplement and the accompanying prospectus before you purchase any offered notes. Issuing entity Granite Master Issuer plc Securities offered The issuing entity will issue $[●] series 2007-3 callable class 1A1 notes, $[●] series 2007-3 callable class 2A1 notes, $[●] series 2007-3 callable class 3A1 notes, $[●] series 2007-3 callable class 1B1 notes, $[●] series 2007-3 callable class 2B1 notes, $[●] series 2007-3 callable class 1M1 notes, $[●] series 2007-3 callable class 2M1 notes and $[●] series 2007-3callable class 2C1 notes (collectively, the "offered notes"). The offered notes are part of our series 2007-3 issuance of notes.The offered notes are issued by us and are solely our obligations.The series 2007-3 notes also include other sub-classes of class A notes, class B notes, class M notes and class C notes which are not being offered hereby.The sub-classes of the series 2007-3 notes not offered hereby are described under "– Other issuing entity notes".Only the offered notes are being offered pursuant to the prospectus and this prospectus supplement. We expect to issue other series of notes in the future of various classes.These notes, including additional class A notes, class B notes, class M notes and class C notes, may have interest rates, note payment dates, repayment terms and other characteristics that differ from the offered notes. You will not receive prior notice of any future issuance of notes and will not be asked for your consent to any such issuance. However, any future issuance of notes, as well as material changes in the solicitation, credit-granting, underwriting, origination or pool selection criteria used to originate or select new mortgage loans to be assigned to the mortgages trust, will be reported in our periodic reports on Form 10-D.You may access such reports as described under "Where you can find more information". Sponsor Northern Rock plc Seller, originator, servicer, issuer cash manager and Funding 2 basis rate swap provider Northern Rock plc Depositor Granite Finance Funding 2 Limited Note trustee and issuer security trustee The Bank of New York, acting through its London branch at 40th Floor, One Canada Square, London E14 5AL S-4 Note payment dates Interest on, and principal of, the offered notes, will be paid (i) in respect of the series 2007-3 class 1A1 notes, monthly on the 17th day of each calendar month (each a "monthly note payment date") in each year up to and including the final maturity date, and (ii) in respect of all other classes of offered notes, quarterly on the 17th of each February, May, August and November (each a "quarterly note payment date") in each year up to and including the final maturity date or, following the earlier to occur of the step-up date (if applicable) and a pass-through trigger event (as defined below), monthly on each monthly payment date up to and including the final maturity date (or, in each case, if such day is not a business day, the next succeeding business day). A "pass-through trigger event" means the occurrence of any of the following: (a) a trigger event, (b) the service of an issuer enforcement notice by the note trustee on the issuing entity or (c) the service of a Funding 2 intercompany loan enforcement notice by the Funding 2 security trustee on the issuing entity.See "Risk factors – The occurrence of an asset trigger event or enforcement of the issuer security or the Funding 2 security may accelerate the repayment of certain notes and/or delay the repayment of other notes" and "Risk factors – The occurrence of a pass-through trigger event may accelerate the repayment of certain notes and/or delay the repayment of other notes" in the prospectus. First note payment date For the series 2007-3 class 1A1 notes, the note payment date falling in October 2007. For all other classes of offered notes, the note payment date falling in November 2007. Closing date September [13], 2007. Interest Interest on the offered notes will be paid on each monthly and quarterly note payment date (as applicable) up to and including the final maturity date. Each class of offered notes will accrue interest at the annual rate specified on the cover of this prospectus supplement up to (but excluding) the note payment date designated as the step-up date (the "step-up date") for that class.The step-up date for the series 2007-3 class 1A1 notes is the note payment date falling in [●].The step-up date for all other classes of notes is the note payment date falling in [●].From (and including) the step-up date, offered notes will accrue interest at an annual rate as follows: S-5 Class Interest Rate Class 1A1 One-month USD LIBOR + [●]% p.a. Class 2A1 One-month USD LIBOR + [●]% p.a. Class 3A1 One-month USD LIBOR + [●]% p.a. Class 1B1 One-month USD LIBOR + [●]% p.a. Class 2B1 One-month USD LIBOR + [●]% p.a. Class 1M1 One-month USD LIBOR + [●]% p.a. Class 2M1 One-month USD LIBOR + [●]% p.a. Class 2C1 One-month USD LIBOR + [●]% p.a. Interest on the offered notes will accrue from the closing date and will be calculated on the basis of a day count fraction of actual/360. On each interest determination date, the rate of interest payable in respect of each class of offered notes will be determined by the agent bank on the following basis: (a) in respect of the first interest period, (i) for the series 2007-3 class 1A1 notes, the linear interpolation of the arithmetic mean of the offered quotations to leading banks for [one-month] dollar deposits and the arithmetic mean of the offered quotations to leading banks for [two-month] dollar deposits in the London inter-bank market, and (ii) for all other classes of offered notes, the linear interpolation of the arithmetic mean of the offered quotations to leading banks for [two-month] dollar deposits and the arithmetic mean of the offered quotations to leading banks for [three-month] dollar deposits (in each case, rounded upwards, if necessary, to five decimal places); and (b) in respect of subsequent interest periods, for each class of offered notes, the offered quotations to leading banks for US dollar deposits for a period equal to the relevant interest period or, following the earlier to occur of the step-up date (if applicable) and a pass-through trigger event, one-month USD LIBOR, in each case by reference to the display as quoted on the Reuters Monitor Money Rates Service at the page designated as LIBOR01.If Reuters Page LIBOR01 stops providing these quotations, a replacement page for the purposes of displaying this information will be used.If the replacement page stops displaying the information, another service as determined by us (with the approval of the note trustee, in its sole discretion) will be used.This is called the "screen rate" for the respective classes of offered notes.The "interest determination date" for the offered notes means the second London business day before the first day of an interest period. Principal We expect to repay the principal amount outstanding of each class of the offered notes on the controlled redemption dates for each such class in an amount up to the controlled amortization amount as set forth under "Controlled redemption dates" in this prospectus supplement.We are obliged to make such S-6 payments if we have funds available for that purpose.If the principal amount outstanding of any class of the offered notes is not repaid in full on the final controlled redemption date for such class, noteholders generally will not have any remedies against us until the final maturity date of such classes of the offered notes.In that case, any such class of notes, subject to the principal payment rules described under "Cashflows – Distribution of Funding 2 principal receipts prior to the enforcement of the Funding 2 security" in the prospectus, will receive payments of principal to the extent of the shortfall on each note payment date thereafter in the amounts, and to the extent available, until repaid in full. Principal of the offered notes may be repaid earlier than expected if a trigger event or an event of default occurs in respect of these notes.See "Maturity and repayment considerations" below and "The mortgages trust – Mortgages trust allocation and distribution of mortgages trustee principal receipts on or after the occurrence of a trigger event" in the prospectus. Redemption/payment basis All classes of offered notes are controlled amortization notes. Controlled redemption dates In respect of each class of offered notes, the note payment dates on which principal repayments are scheduled to be made are set out in "Controlled redemption dates" in this prospectus supplement. Issuance of future series and class of notes The offered notes (and any future series and class of notes) issued by us are (and will be) subject to the satisfaction of the issuance tests, which are set out under "Issuance of notes – Issuance" in the prospectus. In particular, a note will be issued only if there is sufficient credit enhancement in the form of outstanding subordinated loan tranches and reserves or other forms of credit enhancement, equal to or greater than the required subordination amount for each outstanding class of notes. The required subordination percentage for each class of notes, which is used to calculate the required subordination amount for such class of notes, is set forth below. The issuing entity may at any time, subject to certain conditions, change the required subordinated percentage for any class of notes, or the method of calculating the amounts of subordination, without your consent or the consent of any other noteholders if the rating agencies confirm that such change will not negatively affect the ratings of any outstanding notes.See "Risk Factors – The required subordination for a class of notes may be changed" in the prospectus. S-7 Subordination and credit enhancement The class A required subordinated percentage is [11.60]%, the class B required subordinated percentage is [8.30]%, the class M required subordinated percentage is [5.11]% and the class C required subordinated percentage is [1.85]%.Payments of principal of, and interest on, the junior classes of the series 2007-3 notes are subordinated to payments of principal of, and interest on, the more senior classes of the series 2007-3 notes, including amounts of principal to be credited to the cash accumulation sub-ledgers of those more senior classes of notes.In addition, amounts of principal otherwise available to pay principal of the junior classes of the series 2007-3 notes may be used to pay interest on more senior classes of notes.See "Summary of prospectus – Payment priority and ranking of the notes" and "Credit Structure – Use of Funding 2 principal receipts to pay Funding 2 income deficiency" in the prospectus. Payments of principal of the offered notes will be deferred on the note payment dates on which such principal payment is scheduled to be made if at such time such principal payments are needed to provide the required subordination for more senior classes of notes. Any such deferral of principal repayments will continue until the required subordination for such senior classes is restored through repayment of the senior classes or the issuance of sufficient additional subordinate notes. See "Risk factors – Payments of class B, class M, class C and class D notes may be delayed or reduced in certain circumstances" in the prospectus. Target reserve required amount £[●] Programme reserve required percentage [1.65]% Arrears or step-up trigger event An "arrears or step-up trigger" event occurs when (i) the outstanding principal balance of the mortgage loans in arrears for more than 90 days divided by the outstanding principal balance of all of the mortgage loans in the mortgages trust (expressed as a percentage) exceeds 2% or (ii) the issuing entity fails to exercise its option to redeem any of its notes on the relevant step-up date pursuant to the terms and conditions of such notes. If an arrears or step-up trigger event has occurred under item (i) only of the arrears and step-up trigger event definition, then the Funding 2 reserve fund increased amount will be £[37,500,000]. If an arrears or step-up trigger event has occurred under item (ii) only of the arrears and step-up trigger event definition, then the Funding 2 reserve fund increased amount will be £[37,500,00]. If an arrears or step-up trigger event has occurred under items (i) and (ii) of the arrears and step-up trigger event definition, then the Funding 2 reserve fund increased amount will be £[75,000,000]. Losses Losses on the mortgage loans may reduce the amount of principal available to repay principal of the series 2007-3 notes. S-8 Losses on the mortgage loans will be allocated to the classes of notes in inverse order of seniority, beginning with the class C notes.No losses will be allocated to the series 2007-3 class A notes until the aggregate amount of losses exceeds the principal amount outstanding of each class of notes junior to the series 2007-3 class A notes.See "The mortgages trust – Losses" and "Credit Structure – Principal deficiency ledger" in the prospectus. Optional redemption by the issuing entity We have the right to redeem the offered notes at their aggregate principal amount outstanding, together with any accrued and unpaid interest in respect thereof on the following dates: l on any note payment date on which the aggregate principal amount outstanding of the offered notes and all other classes of the series 2007-3 notes is less than 10% of the initial outstanding principal amount of the offered notes and all other classes of the series 2007-3 notes; or l on the note payment date falling in [●] and on any note payment date thereafter, in the case of the series 2007-3 class 1A1 notes, and on the note payment date falling in [●] and on any note payment date thereafter, in the case of all other classes of offered notes. Further, we may redeem the offered notes for tax and other reasons and in certain other circumstances as more fully described under "Description of the US notes – 5. Redemption, purchase and cancellation" in the prospectus. Security for the notes The offered notes are secured primarily by our rights under the global intercompany loan agreement. In addition, we have granted security for the benefit of noteholders over our bank accounts.See "Security for the issuing entity's obligations" in the prospectus. The series 2007-3 loan tranches We have entered into a global intercompany loan agreement with Funding 2.The proceeds of the offered notes will fund the relevant series 2007-3 loan tranches.The principal terms of such series 2007-3 loan tranches are set out in Annex B to this prospectus supplement.A description of the global intercompany loan is set forth in the prospectus under "The global intercompany loan agreement". Events of default The offered notes are subject to certain events of default described under "Description of the US notes" in the prospectus. Limited recourse The only sources of payment for principal of or interest on the offered notes are: l repayments of principal of the relevant series 2007-3 loan tranches of the global intercompany loan; S-9 l funds in the issuer transaction account that are allocable to the offered notes; and l amounts available to be drawn under the issuer reserve fund, subject to the limits and conditions on the purposes for which the issuer reserve fund may be utilized. The mortgages trust Each series 2007-3 loan tranche is a tranche of the global intercompany loan made by us to Funding 2. Funding 2 will secure its obligation to repay the global intercompany loan by granting security over its beneficial interest in the mortgages trust. The assets of the mortgages trust consist primarily of mortgage loans originated by the seller secured over residential property located in England, Wales and Scotland. The mortgage loans included in the trust property are randomly selected from the seller's portfolio of mortgage loans that meet the seller's lending criteria for inclusion in the mortgages trust. These criteria are discussed in the prospectus under "Assignment of the mortgage loans and related security" in the prospectus. The seller has given representations and warranties to the mortgages trustee in the mortgage sale agreement that, among other things, the mortgage loans have been originated in accordance with the seller's lending criteria in effect at the time of origination. If a mortgage loan (including any personal secured loan) or its related security does not materially comply on the date of its assignment with the representations and warranties given by the seller under the mortgage sale agreement and the seller does not remedy such breach within 28 days of receiving written notice of such breach from any of the mortgages trustee, the Funding beneficiaries or the Funding security trustees, then the seller must repurchase from the mortgages trustee (i) the relevant mortgage loan and its related security and (ii) any other mortgage loans (including any personal secured loans) of the relevant borrower and their related security that are included in the mortgage portfolio. The seller may assign new mortgage loans and their related security to the mortgages trustee in order to increase or maintain the trust property. The seller may also increase the size of the trust property from time to time in connection with an issue of new notes by us, the proceeds of which are applied ultimately to fund the acquisition (by assignment) of the new mortgage loans and their related security by the mortgages trustee, or to comply with the seller's obligations under the mortgage sale agreement as described under "Assignment of the mortgage loans and related security – Assignment of new mortgage loans and their related security in the prospectus" in the prospectus. When new mortgage loans are assigned to the mortgages trustee, the trust property will increase accordingly. Depending on the circumstances, the increase in the trust property may result in an increase in the seller share of the trust property, the Funding share and/or the Funding 2 share of the trust property. For a description of how adjustments are made to the seller share of the trust property and the Funding share and Funding 2 S-10 share of the trust property, see "The mortgages trust" in the prospectus. The aggregated outstanding current balance of mortgage loans in the mortgages trust as at the cut-off date was £58,498,477,561.51.See Annex A-1 to this prospectus supplement for detailed statistical and other information on the mortgage loans. Issuer accounts The issuer transaction account and the issuer GIC account. Other issuing entity notes The series 2007-3 notes are the eleventh series of notes issued by us.Only the offered notes are being offered by this prospectus supplement and the accompanying prospectus.On or about the closing date, the issuing entity will also issue the series 2007-3 callable class 1A2 notes, the series 2007-3 callable class 1A3 notes, the series 2007-3 callable class 3A2 notes, the series 2007-3 callable class 3A3 notes, the series 2007-3 callable class 4A notes, the series 2007-3 callable class 3B2 notes, the series 2007-3 callable class 3B3 notes, the series 2007-3 callable class 3M2 notes, the series 2007-3 callable class 3M3 notes, the series 2007-3 callable class 3C2 notes and the series 2007-3 callable class 3C3 notes, which are not being offered hereby.As of the closing date, the aggregate principal amount outstanding of notes issued by us (converted, where applicable, into sterling at the applicable specified currency exchange rate), including the offered notes, will be: class A£[●] class B£[●] class M£[●] class C£[●] As used herein, "specified currency exchange rate" means, in relation to a series and class of notes, the exchange rate specified in the issuer swap agreement relating to such series and class of notes or, if the issuer swap agreement has been terminated, the applicable spot rate. As of the date of this prospectus supplement, the aggregate principal amount outstanding of notes issued by each Funding issuing entity identified below (converted, where applicable, into sterling at the applicable currency exchange rate) is: (1) Granite Mortgages 01-1 plc, £458,802,720; (2) Granite Mortgages 02-2 plc, £1,136,547,440; (3) Granite Mortgages 03-1 plc, £1,610,963,729; (4) Granite Mortgages 03-2 plc, £1,061,517,469; (5) Granite Mortgages 03-3 plc, £949,086,405; (6) Granite Mortgages 04-1 plc, £1,648,200,393; (7) Granite Mortgages 04-2 plc, £1,836,692,327; and (8) Granite Mortgages 04-3 plc, £2,168,187,867. S-11 All notes issued by Granite Mortgages 01-2 plc were redeemed in full on the note payment date falling in October 2006.All notes issued by Granite Mortgages 02-1 plc were redeemed in full on the note payment date falling in April 2007. We are not a Funding issuing entity. For a description of the Funding issuing entities, see "Funding issuing entities" in the prospectus. Use of proceeds The gross proceeds from the issue of the series 2007-3 notes will equal approximately $[●] and (after exchanging, where applicable, the proceeds of the notes for sterling, calculated at an exchange rate of £1.00 $[●]) will be used by the issuing entity to make available loan tranches to Funding 2 pursuant to the terms of the global intercompany loan agreement.Funding 2 will use the gross proceeds of each loan tranche to make a further contribution to the mortgages trustee. Stock exchange listing Application will be made to the Financial Services Authority in its capacity as competent authority for the purposes of Part VI of the Financial Services and Markets Act 2000 for the offered notes issued during the period of twelve months from the date of this prospectus supplement to be admitted to the official list maintained by the UK Listing Authority. Application will also be made to the London Stock Exchange plc for such notes to be admitted to trading on the London Stock Exchange's Gilt Edged and Fixed Interest Market. Ratings It is a condition of the issuance of the offered notes that they be assigned on the closing date the following ratings by Standard & Poor's, Moody's and Fitch, respectively: Class Ratings Class 1A1 AAA/Aaa/AAA Class 2A1 AAA/Aaa/AAA Class 3A1 AAA/Aaa/AAA Class 1B1 AA/Aa3/AA Class 2B1 AA/Aa3/AA Class 1M1 A/A2/A Class 2M1 A/A2/A Class 2C1 BBB/Baa2/BBB See "Summary – Ratings on the notes" and "Risk Factors –
